I have grave doubt as to whether the word "issue" as used in the will of F.M. Trimmer may soundly be construed to mean children or aclass of persons to take at a particular time. I think from the text of the will as a whole, however, the intent of the testator as to the sense in which the word was used may reasonably be regarded as doubtful. If so, it is proper to take into consideration the circumstances under which the will was executed, including the condition, nature, and ex tent of the testator's property and his relations to his family and to the beneficiaries named in the will; and "even the motives which may reasonably be supposed to operate with him and influence him in the disposition of his property are entitled to consideration in ascertaining the meaning of the testator." 28 R.C.L., 272, § 244. Smith v. Bell, 6 Pet., 68 (8 U.S.), 8 L.Ed., 322. In the light of the circumstances of this particular case — which may properly be considered in the view indicated — I have decided to resolve my doubts in favor of the affirmance of the Circuit decree.
I therefore concur in the opinions of Justices Watts and Cothran.